Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                     Jun 27 2014, 9:26 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.



ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

RICHARD WALKER                                       GREGORY F. ZOELLER
Anderson, Indiana                                    Attorney General of Indiana

                                                     RICHARD C. WEBSTER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CHARLES SWIFT,                                       )
                                                     )
        Appellant-Defendant,                         )
                                                     )
               vs.                                   )      No. 48A04-1309-CR-471
                                                     )
STATE OF INDIANA,                                    )
                                                     )
        Appellee-Plaintiff.                          )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                           The Honorable David A. Happe, Judge
                             Cause No. 48C04-1210-FB-1920


                                            June 27, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      Charles Swift appeals his sentence for one count of Class B felony robbery and one

count Class C felony robbery. We affirm.

                                           Issue

      Swift raises one issue, which we restate as whether his twenty-five-year sentence is

inappropriate.

                                           Facts

      On October 10, 2012, eighty-five-year-old Marshall Needler was with his wife and

friends at the Hoosier Park casino in Madison County. Around 5:40 p.m. Needler went to

the restroom of the casino. While standing in the restroom, Needler’s neck was grabbed

from behind by a man later identified as Swift, who then pushed Neeler’s head down as far

as it would go. Swift grabbed Needler’s arm, told him not to look at his face, then spun

Needler into a stall across from the urinal. Swift removed Needler’s wallet from his front

pocket, pushed Needler to the floor, informed him not to come out of the restroom for five

minutes, and walked out of the restroom. Needler then reported the robbery to Hoosier

Park Security, who turned over the investigation to the Indiana Gaming Commission. The

Indiana Gaming Commission reviewed the surveillance recordings of the restroom and saw

Needler enter the restroom and then saw Swift enter shortly after. They then saw Swift

exit the restroom followed by Needler moments later.

      On October 11, 2012, at approximately 8:15 p.m., eighty-five-year-old Reed

Cheesman entered the restroom of the Hoosier Park casino, followed by Swift. Swift

pressed Cheesman into the urinal causing Cheesman to tear his left arm open on the screws

                                            2
holding up paneling between the urinals. Swift held him there, searched his pockets,

removed Cheesman’s silver money clip that contained approximately sixty dollars from

his front right pocket, and exited the restroom. Cheesman pursued Swift but was only able

to observe that he was wearing blue jeans and a light-colored top. Cheesman informed

security about what happened and received aid for his injuries to his arm. The Indiana

Gaming Commission apprehended Swift as he was leaving the casino and recovered

Cheesman’s money clip after conducting a search.

       The state charged Swift with Class B felony robbery and Class C felony robbery. A

jury found him guilty as charged. At sentencing, Swift attributed his troubles to his

substance abuse problems and apologized. The trial court concluded that Swift prioritized

drugs over everything, had unsuccessfully completed previous substance abuse

opportunities, and deflected responsibility for his acts. The trial court sentenced Swift to

seven years imprisonment for Class C felony robbery, and eighteen years imprisonment

for Class B felony robbery, to be served consecutively. The trial court also ordered twenty

years of the sentence executed and five years of the sentence suspended to supervised

probation. Swift now appeals.

                                            Analysis
       We assess whether Swift’s twenty-five-year sentence is inappropriate under Indiana

Appellate Rule 7(B) in light of his character and the nature of the offenses. See Anglemyer

v. State, 868 N.E.2d 482, 491 (Ind. 2007). Although Rule 7(B) does not require us to be

“extremely” deferential to a trial court’s sentencing decision, we still must give due

consideration to that decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App.

                                             3
2007). We also understand and recognize the unique perspective a trial court brings to its

sentencing decisions. Id. “Additionally, a defendant bears the burden of persuading the

appellate court that his or her sentence is inappropriate.” Id.

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the crime,

the damage done to others, and the myriad of other factors that come to light in a given

case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule 7(B), we

may consider all aspects of the penal consequences imposed by the trial court in sentencing

the defendant, including whether a portion of the sentence was suspended. Davidson v.

State, 926 N.E.2d 1023, 1025 (Ind. 2010).

       The nature of the offenses is that Swift made a decision to rob two eighty-five-year-

old men who were vulnerable in public restrooms. Both men were manhandled as Swift

forcibly removed Needler’s wallet and Cheesmans’s money clip, making his actions crimes

of violence. Needler was pushed to the floor, and Cheesman cut his arm when he was

shoved forward onto screws from the paneling between the urinals. The fact that Swift laid

in wait for elderly and vulnerable victims near restrooms over a two-day period adds to the



                                              4
heinousness of the offenses. The nature of the offenses does not warrant a reduction of his

sentence.

       As for his character, Swift’s criminal history reveals that he had three contacts with

the juvenile justice system, one resulting in a finding of delinquency for committing an act

that would have been a Class B felony burglary if committed as an adult. As an adult Swift

has multiple misdemeanor convictions including battery resulting in bodily injury,

operating a vehicle while intoxicated, and operating a vehicle while intoxicated

endangering a person. He has continually shown poor character as he also accumulated

felony convictions for operating a vehicle as a habitual traffic offender. Swift has been

granted probation and ordered to undergo substance abuse treatment previously, but he has

never completed the program and remains addicted to drugs. In light of the frequency of

the offenses, the age of the victims, and Swifts poor character, we find that his sentence is

appropriate even though we are mindful of Swift’s apology and admitted drug problem.

                                           Conclusion

       The twenty-five-year sentence is appropriate in light of the nature of the offenses

and the character of the offender. We affirm.

       Affirmed.

BAKER, J., and CRONE, J., concur.




                                             5